IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs February 5, 2014

               ANTONIO HAMPTON v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                   No. 100511     Honorable Lee V. Coffee, Judge


                No. W2013-00320-CCA-R3-PC - Filed March 19, 2014


The Petitioner, Antonio Hampton, appeals the post-conviction court’s denial of relief from
his convictions for especially aggravated kidnapping and aggravated robbery. On appeal, the
Petitioner argues that he received ineffective assistance of counsel and that his guilty pleas
were not knowing, voluntary, and intelligent. Upon review, we affirm the judgment of the
post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS and A LAN E. G LENN, JJ., joined.

James E. Thomas, for the Defendant-Appellant, Antonio Hampton.

Robert E. Cooper, Jr., Attorney General and Reporter; Renee W. Turner, Assistant Attorney
General; Amy P. Weirich, District Attorney General; and Ann Schiller, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                                         OPINION

       On January 21, 2010, the Petitioner was indicted by the Shelby County Grand Jury for
especially aggravated kidnapping, aggravated robbery, and employing a firearm during a
felony. On April 8, 2011, the Petitioner entered an Alford plea to especially aggravated
kidnapping and aggravated robbery, for which the Petitioner received an effective sentence
of 15 years. As part of the negotiated plea, the State dismissed the remaining count in the
indictment.

        At the April 8, 2011, guilty plea hearing, the State summarized the underlying facts
as follows:
              [O]n June 3rd of 2009, the victim was leaving the Mapco located at
       2335 Airways in Memphis, and Shelby County, when he was approached by
       a person asking him for help.

              That person pulled a handgun on the victim and robbed the victim at
       gunpoint, taking his wallet, credit cards[,] and cell phone. He then forced the
       victim to strip naked and placed him in the trunk of his own car and drove
       around the city for five hours until they wrecked the car.

              The victim did not give [the Petitioner] permission to have his vehicle,
       take any of his property, and certainly did not give him permission to drive him
       around in his trunk.

              . . . . [The Petitioner] was identified as the perpetrator of this crime.


       The Petitioner’s counsel, on behalf of the Petitioner, stipulated that “those would have
been the facts the State would have put forward had this matter gone to trial” and requested
that the trial court accept the Petitioner’s best interest plea under the auspices of Alford v.
North Carolina, 700 U.S. 25 (1970). The trial court then engaged in a dialogue with the
Petitioner regarding his desire to plead guilty. The court explained to the Petitioner his rights
and the rights he would be giving up by pleading guilty. The Petitioner indicated that he
understood his rights and had discussed the plea agreement with his attorney. The court then
explained the plea agreement to the Petitioner, including the sentences that would be
imposed, and asked the Petitioner, “Is that your understanding [of the plea agreement]?” The
Petitioner responded, “Yes, sir.” The court asked the Petitioner whether counsel had “done
everything that you’ve asked him to do in terms of getting ready for this case” and enabling
“you . . . [to] make an intelligent decision that this is in your best interest?” The Petitioner
responded, “Yes, sir.”

       Following the trial court’s dialogue with the Petitioner, counsel voir dired the
Petitioner about his decision to enter a guilty plea:

       COUNSEL:              Now, as the judge explained to you, you were set for trial
                             on April 25th and you and I had met on numerous
                             occasions, both in the lockup here and in jail, is that
                             right?

       PETITIONER:           Yes, sir.



                                               -2-
       COUNSEL:               And based on our conversations and based on some
                              motions that were filed by the State and the possibility
                              that you could get significantly more jail time if you
                              [went] to trial and you were convicted, is it your choice
                              today to plead guilty and take the fifteen years?

       PETITIONER:            Yes, sir.

       COUNSEL:               Is that what you want?

       PETITIONER:            Yes, sir.

       COUNSEL:               Is there anything I’ve done in my representation of you
                              that you did not want me to do?

       PETITIONER:            No, sir.

       COUNSEL:               Is there anything that I failed to do in my representation
                              of you that you wanted me to do?

       PETITIONER:            No, sir.


       Following the hearing and upon finding that the Petitioner’s guilty pleas were
knowing and voluntary, the trial court accepted the Petitioner’s guilty pleas. On August 9,
2011, the Petitioner filed a pro se petition for post-conviction relief, alleging, inter alia, that
he received ineffective assistance of counsel and that his guilty pleas were involuntarily and
unknowingly entered. The Petitioner was subsequently appointed counsel, and two amended
petitions for post-conviction relief were filed on the Petitioner’s behalf.

       At the November 12, 2012, post-conviction hearing, counsel testified that he began
representing the Petitioner in April 2010. He did not represent the Petitioner in general
sessions court but requested a transcript of the preliminary hearing, provided a copy for the
Petitioner, and reviewed it with the Petitioner. Counsel testified that he met with the
Petitioner ten to twelve times during the course of his representation. He did not file a
written motion for discovery but was provided open file discovery and met with the
prosecutor on “numerous occasions regarding the discovery and portions of it that [he] felt
were missing.”




                                                -3-
       Counsel agreed that the affidavit of complaint reflected that the Petitioner was
arrested and placed on a 48-hour hold on July 8, 2009, and that the arrest warrant was issued
two days later on July 10, 2009. Counsel further agreed that the Petitioner’s statement to
police was made on July 9, 2009. When asked why he did not file a motion to suppress the
Petitioner’s statement, counsel explained,

       Based on my review of the discovery, my discussions with [the Petitioner], the
       fact that the victim had identified [the Petitioner] the day before . . . the 48-
       hour hold was placed on [the Petitioner], it was my belief that the police
       department did have probable cause to hold him at that point and I – as far as
       the 48-hour hold, I believe that that was put in the affidavit for them to cover
       all their bases. But it certainly appeared to me, based on the discovery
       materials that I had, that they did have probable cause to arrest him at the time
       he was being held.

       ....

       . . . . I made the determination that filing such a motion would be futile and
       would be frivolous. And having the duty not to file frivolous motions, I made
       the determination that it would be inappropriate to do so in this case.

Counsel did not file a motion to suppress the photographic lineup from which the victim
identified the Petitioner for the same reasons. Counsel denied that the Petitioner told him
that his statement had been coerced, and stated that if the Petitioner had told him that the
statement was coerced, he would have filed a motion to suppress it.

        Counsel testified that he told the Petitioner that he would “do everything in [his]
power to try to get a mitigated offer” from the State; however, the State refused to make a
mitigated offer based on the egregious nature of the offense and counsel never conveyed to
the Petitioner that such an offer had been made. He denied telling the Petitioner that the
Petitioner “had missed out on a 13.5 year offer that was initially offered.” Counsel recalled
that the Petitioner provided him several names “of some relatives and other character
witnesses,” but denied that the Petitioner gave him any names of alibi witnesses. He stated,
“[B]ased on my conversation with him and his admission of being on the scene at the time
of this incident, the issue of alibi was not even remotely relevant to this case.”

       Counsel recalled that in early April 2011, he met with the Petitioner to discuss the 15
year offer from the State. He explained that based on his knowledge of the law and his
experience in Division Three, the Petitioner “would be likely to receive between 28 and 31
years of jail time.” He met with the Petitioner “to make sure that he wished to go forward

                                              -4-
with trial and risk getting roughly twice as much jail time.” At that time, the Petitioner
advised counsel that he did not want to go to trial and wished to enter a change of plea.

        On cross-examination, counsel testified that he has worked on numerous felony cases
and begins his investigation of cases by first speaking with the client “to try to get a full
understanding of his position, who he believes might be helpful as far as witnesses, what the
actual facts are.” He also reviews the preliminary hearing and other statements to determine
what other investigation needs to be done. He confirmed that he had an investigator assigned
to work on the Petitioner’s case, and stated that had the Petitioner told him of any alibi
witnesses he would have “[a]bsolutely” sent the investigator to speak with those individuals.
 Counsel stated that despite the Petitioner’s admission of involvement, there were several
defense issues that he was prepared to argue had the case gone to trial, including attacking
the victim’s pretrial identification of the Petitioner. He met with the State to inquire about
any surveillance videos from the ATMs visited during the robbery because if the Petitioner
“wasn’t depicted on those videos, certainly that would’ve been tremendous evidence or
nonevidence to put forward towards his defense.” The State was unable to locate any such
videos.

       The Petitioner testified that he was initially arrested on July 8, 2009, and placed on
a 48-hour hold, during which time he was questioned by police and gave a statement. He
was formally charged on July 10, 2009. The Petitioner stated that he told counsel that his
statement to police was coerced, but counsel did not believe him. He also testified that he
asked counsel to file a motion to suppress on his behalf, but counsel did not file any motions.
The Petitioner acknowledged that during his guilty plea hearing he never told the trial court
that he wanted to proceed to trial; however, he maintained that had he known about the
possibility of filing a motion to suppress or the lack of video evidence, he would have
proceeded to trial.

       The Petitioner claimed that he gave counsel a list of alibi witnesses, but counsel did
not contact any of them. The Petitioner testified that he entered a guilty plea because counsel
told him there was “no possibility that [the Petitioner] can win at trial or . . . something about
he wasn’t going to suppress [any] statement or something like that[.]” He maintained that
counsel never explained to him what an Alford plea was and agreed that at the time he
entered his plea he “didn’t know what in the world [he] was doing.” He stated that after he
pleaded guilty and received a 15 year sentence, counsel told him about an earlier offer from
the State for 13.5 years.

      On cross-examination, the Petitioner stated that he specifically asked counsel to file
motions on his behalf. He explained that he believed his statement to police was coerced
because the police “had [him] shackled to a bench and . . . they had different officers coming

                                               -5-
in and interrogating [him].” He also maintained that the photographic lineup should have
been suppressed because he was not arrested at the scene of the crime. He acknowledged
that he rejected a plea offer from the State in January 2011 and decided to proceed to trial;
however, in early April, less than a month before his trial date, he decided to plead guilty.
He agreed that the he signed the paperwork and told the trial court he wanted to plead guilty
rather than proceed to trial, but maintained that his plea was not knowing and voluntary
because counsel told him there was “no possibility of [him] winning [at] trial and . . .
[counsel] really just couldn’t do [anything] else for [him].”

         The Petitioner agreed that he signed a statement admitting his involvement in the
crime; however, he claimed that he was not present at the robbery and he confessed to a
crime that he did not commit. In addition to claiming that his statement was coerced by
police, the Petitioner also claimed that he was under the influence of marijuana at the time
that he gave his statement. Despite the influence of drugs, he recalled giving a very detailed
description of the crime to the police. He also agreed that he initially told police that he was
not driving the vehicle, but later changed his story and claimed that he was driving the
vehicle while his co-defendant held the gun on the victim. He stated that he pleaded guilty
because he did not know the law at the time. When asked why he told the trial court at his
guilty plea hearing that he wanted to plead guilty and was satisfied with his attorney’s
representation, he indicated that he lied to the trial court.

        Following the hearing, the post-conviction court set out its oral findings and denied
the Petitioner relief. The court accredited the testimony of counsel and found that he
properly investigated the case, did everything asked of him by the Petitioner, and “did a great
job in getting a minimum sentence in this case[.]” The court rejected the Petitioner’s claims
that his guilty pleas were unknowing and involuntary, emphasizing the inconsistencies in the
Petitioner’s testimony at the guilty plea hearing and the post-conviction hearing. On
December 17, 2012, the court entered a detailed written order setting out the same. In
relevant part, the court reasoned and concluded as follows:

               A review of the transcript of the plea hearing reflects that the trial court
       thoroughly reviewed and explained the [P]etitioner his rights, the offenses to
       which he was pleading guilty, and the sentence which he was receiving. The
       [P]etitioner repeatedly assured the trial court that he understood his rights and
       the consequences of his guilty plea. The Petitioner assured the trial court that
       the Petitioner was satisfied with the representation of counsel and that he had
       no complaints about trial counsel[’s] representation.

             The Petitioner’s stance on his post-conviction testimony is inconsistent
       and contradictory with his testimony when he entered his guilty plea before the

                                               -6-
trial court. The Petitioner was either untruthful at the guilty plea submission
hearing or untruthful at the post-conviction evidentiary hearing. The Petitioner
admitted at the evidentiary hearing that the Petitioner had lied to [the trial
court] during the guilty plea submission hearing. The Petitioner’s admission
of perjury undermines the sanctity of the oath or affirmation to tell the truth.

....

        . . . . Trial counsel provided discovery to the Petitioner and discussed
the discovery with the Petitioner. Trial counsel listened to, transcribed[,] and
discussed the preliminary hearing with the Petitioner. Trial counsel testified
that he met with the Petitioner ten to twelve times. Trial counsel testified that
he received complete open file discovery from the prosecution.

       . . . . [Trial counsel] testified that he never filed a motion to suppress
because his tactical determination [was] that it would be futile and frivolous.
Trial counsel reiterated that he has an ethical duty not to file a motion to
suppress for which there is no basis . . . [and here,] he did not discern any
motions that would be relevant. Counsel testified that he discussed all of the
above with the Petitioner.

        Trial counsel further testified that he did not file a motion to suppress
because . . . based on his review of the discovery, [he] believed that the
Memphis Police Department had probable cause to charge and arrest the
[Petitioner]. Counsel testified that the Petitioner never asserted that his
confession had been coerced[.]

....

       Trial counsel testified that he had no reason to question the validity of
the Petitioner’s confession. The Petitioner testified that he was under the
influence of marijuana and had been smoking “weed” all day. The Petitioner
admitted that he never told his lawyer about his alleged drug use.

....

       This post-conviction court takes notice of the discrepancy in the
Petitioner’s various positions. This court finds that the [P]etitioner understood
his constitutional rights and that the [P]etitioner intelligently and knowingly
waived his rights and freely and voluntarily entered his guilty pleas without

                                       -7-
       any threats, promises, pressure, force or coercion. Accordingly, the
       [P]etitioner has failed to establish by clear and convincing evidence any of his
       claims for relief. It is clear that the [P]etitioner understood his constitutional
       rights. Trial counsel testified further that the [P]etitioner entered the guilty
       plea to avoid the possibility of a jury conviction and more punishment.

       ....

              . . . . The [P]etitioner has failed to establish that he was prejudiced by
       counsel’s representation. He failed to prove that there was a reasonable
       probability sufficient to undermine confidence in the outcome of the case. At
       the post-conviction hearing, the [P]etitioner offered no evidence, except his
       own testimony. Quite simply, the [P]etitioner offered nothing to support his
       allegations that counsel’s representation prejudiced the [P]etitioner.

               . . . . The Court finds that trial counsel provided the [P]etitioner with
       highly effective representation. . . . This Petitioner intelligently and knowingly
       waived his constitutional rights and entered a guilty plea to avoid a greater
       punishment at trial. This Petitioner robbed and carjacked the victim at
       gunpoint. The Petitioner forced the victim in the victim’s car trunk and drove
       the victim around Memphis until the Petitioner wrecked the victim’s car. The
       victim identified the Petitioner in a lineup and at a preliminary hearing. After
       being arrested, the Petitioner gave a very detailed confession about the
       commission of this crime. Therefore, this Court finds the Petitioner’s
       allegations are not well-taken and are without merit.


It is from this order that the Petitioner now appeals.

                                         ANALYSIS

        On appeal, the Petitioner asserts that he received ineffective assistance of counsel and
that his guilty pleas were involuntary and unknowing. The State responds that the Petitioner
failed to establish that counsel’s performance was deficient or that the Petitioner was
prejudiced as a result of any deficiency. Further, the State argues that the Petitioner’s guilty
pleas were entered knowingly, intelligently, and voluntarily, and therefore, the Petitioner is
not entitled to relief. Upon review, we agree with the State.




                                              -8-
      Post-conviction relief is only warranted when a petitioner establishes that the
conviction is void or voidable because of an abridgement of a constitutional right. T.C.A.
§ 40-30-103 (2006). The Tennessee Supreme Court has held:

              A post-conviction court’s findings of fact are conclusive on appeal
       unless the evidence preponderates otherwise. When reviewing factual issues,
       the appellate court will not re-weigh or re-evaluate the evidence; moreover,
       factual questions involving the credibility of witnesses or the weight of their
       testimony are matters for the trial court to resolve. The appellate court’s
       review of a legal issue, or of a mixed question of law or fact such as a claim
       of ineffective assistance of counsel, is de novo with no presumption of
       correctness.

Vaughn v. State, 202 S.W.3d 106, 115 (Tenn. 2006) (internal quotation and citations
omitted). “The petitioner bears the burden of proving factual allegations in the petition for
post-conviction relief by clear and convincing evidence.” Id. (citing T.C.A. § 40-30-110(f);
Wiley v. State, 183 S.W.3d 317, 325 (Tenn. 2006)). Evidence is considered clear and
convincing when there is no serious or substantial doubt about the accuracy of the
conclusions drawn from it. Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim. App. 1998)
(citing Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn. 1992)).

       Vaughn further repeated well-settled principles applicable to claims of ineffective
assistance of counsel:

              The right of a person accused of a crime to representation by counsel
       is guaranteed by both the Sixth Amendment to the United States Constitution
       and article I, section 9, of the Tennessee Constitution. Both the United States
       Supreme Court and this Court have recognized that this right to representation
       encompasses the right to reasonably effective assistance, that is, within the
       range of competence demanded of attorneys in criminal cases.

Vaughn, 202 S.W.3d at 116 (internal quotations and citations omitted).

       In order to prevail on an ineffective assistance of counsel claim, the petitioner must
establish that (1) his lawyer’s performance was deficient and (2) the deficient performance
prejudiced the defense. Id. (citing Strickland v. Washington, 466 U.S. 668, 687 (1984);
Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). “[A] failure to prove either deficiency
or prejudice provides a sufficient basis to deny relief on the ineffective assistance claim.
Indeed, a court need not address the components in any particular order or even address both



                                             -9-
if the [petitioner] makes an insufficient showing of one component.” Goad v. State, 938
S.W.2d 363, 370 (Tenn. 1996) (citing Strickland, 466 U.S. at 697).

        A petitioner successfully demonstrates deficient performance when the clear and
convincing evidence proves that his attorney’s conduct fell below “an objective standard of
reasonableness under prevailing professional norms.” Id. at 369 (citing Strickland, 466 U.S.
at 688; Baxter, 523 S.W.2d at 936). Prejudice arising therefrom is demonstrated once the
petitioner establishes “‘a reasonable probability that, but for counsel’s unprofessional errors,
the result of the proceeding would have been different. A reasonable probability is a
probability sufficient to undermine confidence in the outcome.’” Id. at 370 (quoting
Strickland, 466 U.S. at 694). In order to satisfy the “prejudice” requirement in the context
of a guilty plea, a petitioner “must show that there is a reasonable probability that, but for
counsel’s errors, he would not have pleaded guilty and would have insisted on going to trial.”
Hill v. Lockhart, 474 U.S. 52, 59 (1985); see Serrano v. State, 133 S.W.3d 599, 605 (Tenn.
2004).

        I. Ineffective Assistance of Counsel. The Petitioner’s first ground for relief alleges
that he received ineffective assistance of counsel based on counsel’s failure to file motions
to suppress his statement to police and the victim’s photographic lineup identification. In his
brief to this Court, the Petitioner emphasizes the “48-hour hold” language in the affidavit of
complaint and asserts that he was illegally detained at the time that he gave his statement to
police. Additionally, he notes that although the victim positively identified the Petitioner in
a photographic lineup, the victim was unable to identify the Petitioner a second time. Based
on this information, he argues that counsel should have filed motions to suppress both pieces
of evidence, and his failure to do so amounted to ineffective assistance of counsel. He
maintains that had he known about the possibility of filing these motions to suppress, he
would not have pleaded guilty and would have insisted on going to trial.

        We begin by noting that we need not determine whether the Petitioner’s statement to
police or the photographic lineup violated the Petitioner’s constitutional rights because his
guilty pleas waived any such complaints. See, e.g., State v. Pettus, 986 S.W.2d 540, 543
(Tenn. 1999) (“[T]he voluntary entry of an informed and counseled guilty plea . . . waives
all non-jurisdictional defects and constitutional irregularities which may have existed prior
to the entry of the guilty plea.” (citing Hicks v. State, 945 S.W.2d 706, 709 (Tenn. 1997)));
Shepard v. Henderson, 449 S.W.2d 726, 730 (Tenn. Crim. App. 1969) (noting that the
petitioners “waived all questions regarding the legality of their arrest” by entering voluntary
pleas of guilty). Our analysis instead turns on the conduct of counsel and whether his
decision not to file motions to suppress the Petitioner’s statement and the photographic lineup
rises to the level of ineffective assistance of counsel. In that regard, we note that “[i]n
evaluating an attorney’s performance, a reviewing court must be highly deferential and

                                              -10-
should indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance.” State v. Burns, 6 S.W.3d 453, 462 (Tenn. 1999) (citing
Strickland, 466 U.S. at 689). Moreover, “[n]o particular set of detailed rules for counsel’s
conduct can satisfactorily take account of the variety of circumstances faced by defense
counsel or the range of legitimate decisions regarding how best to represent a criminal
defendant.” Strickland, 466 U.S. at 688-89. However, we note that this “‘deference to
matters of strategy and tactical choices applies only if the choices are informed ones based
upon adequate preparation.’” House v. State, 44 S.W.3d 508, 515 (Tenn. 2001) (quoting
Goad, 938 S.W.2d at 369).

       In the present case, the post-conviction court concluded that counsel provided the
Petitioner “highly effective representation.” The court found that counsel adequately
investigated the Petitioner’s case, provided discovery materials to the Petitioner, and met
with the Petitioner on multiple occasions to discuss the case. The court also credited
counsel’s testimony that the Petitioner never told counsel that his statement was a result of
police coercion or his own intoxication, and that based on his preparation for the case,
counsel believed that there were no grounds upon which to file a motion to suppress either
piece of evidence. Based on the record and testimony presented, the court concluded that the
Petitioner failed to prove by clear and convincing evidence that counsel provided ineffective
assistance of counsel.

        The record does not preponderate against the post-conviction court’s findings.
Beyond his own testimony, which was discredited by the post-conviction court, the Petitioner
put forth no evidence to establish deficient performance by counsel. Thus, we agree with the
post-conviction court that the Petitioner failed to establish that counsel provided ineffective
assistance of counsel. The Petitioner is not entitled to relief.

       II. Guilty Pleas. The Petitioner’s second ground for relief alleges that his guilty pleas
were involuntary and unknowing. He asserts that he was unaware that counsel could have
filed a motion to suppress his statement and that the State had no video evidence, and
therefore, he was “not fully aware of the options available to him.”

       When analyzing the validity of a guilty plea, we follow the federal landmark case of
Boykin v. Alabama, 395 U.S. 238 (1969), and the Tennessee landmark case of State v.
Mackey, 553 S.W.2d 337 (Tenn. 1977), superseded on other grounds by rule as stated in
State v. Wilson, 31 S.W.3d 189, 193 (Tenn. 2000). State v. Pettus, 986 S.W.2d 540, 542
(Tenn. 1999). In Boykin, the United States Supreme Court held that a trial court may not
accept a guilty plea unless there is an affirmative showing that the guilty plea was “intelligent
and voluntary.” 395 U.S. at 242. When accepting a guilty plea, the trial court is responsible
for “canvassing the matter with the accused to make sure he has a full understanding of what

                                              -11-
the plea connotes and of its consequence.” Id. at 244. In Mackey, the Tennessee Supreme
Court held that “the record of acceptance of a defendant’s plea of guilty must affirmatively
demonstrate that his decision was both voluntary and knowledgeable, i.e., that he has been
made aware of the significant consequences of such a plea; otherwise, it will not amount to
an ‘intentional abandonment of a known right.’” 553 S.W.2d at 340 (quoting Johnson v.
Zerbst, 304 U.S. 458, 464 (1938)).

        The Tennessee Supreme Court has emphasized that a plea is not voluntary if it is the
result of “‘[i]gnorance, incomprehension, coercion, terror, inducements, [or] subtle or blatant
threats . . . .’” Blankenship v. State, 858 S.W.2d 897, 904 (Tenn. 1993) (quoting Boykin, 395
U.S. at 242-43). A trial court must look at a number of circumstantial factors before
determining whether a guilty plea is voluntary and intelligently made. Id. These factors
include the following:

       the relative intelligence of the defendant; the degree of his familiarity with
       criminal proceedings; whether he was represented by competent counsel and
       had the opportunity to confer with counsel about the options available to him;
       the extent of advice from counsel and the court concerning the charges against
       him; and the reasons for his decision to plead guilty, including a desire to
       avoid a greater penalty that might result from a jury trial.

Id. (citing Caudill v. Jago, 747 F.2d 1046, 1052 (6th Cir. 1984)).

       In denying relief on this issue, the post-conviction court noted the discrepancies
between the Petitioner’s testimony at the guilty plea hearing and the post-conviction hearing,
and found that the Petitioner “understood his constitutional rights” and “intelligently and
knowingly waived his rights and freely and voluntarily entered his guilty pleas[.]” The court
also credited the testimony of counsel that he fully advised the Petitioner about the evidence
in the case and the Petitioner’s defense options. The transcript of the guilty plea hearing
confirms that both the trial court and counsel vior dired the Petitioner about his desire to
plead guilty. The court thoroughly explained to the Petitioner his rights and the rights he
would be giving up, as well as the consequences of entering an Alford plea. The Petitioner
assured the court that he understood his rights and was voluntarily entering pleas of guilty.
Additionally, counsel specifically asked the Petitioner whether he was pleading guilty based
on “the possibility that [he] could get significantly more jail time if [he] went to trial and
[was] convicted,” to which the Petitioner responded, “Yes, sir.”

       As the United States Supreme Court has noted, a petitioner’s testimony at a guilty plea
hearing “constitute[s] a formidable barrier” in any subsequent collateral proceeding because
“[s]olemn declarations in open court carry a strong presumption of verity.” Blackledge v.

                                             -12-
Allison, 431 U.S. 63, 74 (1977). The trial court credited the Petitioner’s testimony at his
guilty plea hearing over his post-conviction testimony. Nothing in the record dispels the
reliability of the Petitioner’s guilty plea testimony. Thus, we agree with the post-conviction
court that the Petitioner has failed to prove by clear and convincing evidence that his guilty
pleas were involuntary and unknowing. The Petitioner is not entitled to relief.


                                      CONCLUSION

      Based on the foregoing authorities and analysis, we affirm the judgment of the post-
conviction court.




                                                    ___________________________________
                                                    CAMILLE R. McMULLEN, JUDGE




                                             -13-